Citation Nr: 1604140	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  13-36 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II (diabetes). 

2.  Entitlement to an effective date prior to October 13, 2011, for grant of service connection for diabetes.

3.  Entitlement to an increased initial rating for tremor and bradykinesia of the right upper extremity associated with Parkinson's disease (Parkinson's).  

4.  Entitlement to an effective date prior to January 16, 2008, for grant of a separate compensable rating for tremor and bradykinesia of the left upper extremity associated with Parkinson's.  

5.  Entitlement to an effective date prior to October 21, 2009, for grant of a separate compensable rating for tremor and bradykinesia of the right lower extremity with balance impairment associated with Parkinson's.  

6.  Entitlement to an effective date prior to October 21, 2009, for grant of a separate compensable rating for tremor and bradykinesia left lower extremity with balance impairment associated with Parkinson's.  

7.  Entitlement to an effective date prior to October 21, 2009, for grant of a separate compensable rating for speech changes, twelfth (hypoglossal) cranial nerve associated with Parkinson's. 

8.  Entitlement to an effective date prior to October 21, 2009, for grant of a separate compensable rating for loss of automatic movements, fifth (trigeminal) cranial nerve associated with Parkinson's.  

9.  Entitlement to an effective date prior to October 21, 2009, for grant of a separate compensable rating for loss of the sense of smell associated with Parkinson's.  

10.  Entitlement to an effective date prior to October 21, 2009, for grant of a separate compensable rating for stooped posture, eleventh (spinal accessory, external branch cranial nerve) associated with Parkinson's.  

11.  Entitlement to an effective date prior to October 21, 2009, for grant of a separate compensable rating for dyskinesia, head and neck (previously rated as balance impairment associated with Parkinson's).  

12.  Entitlement to a rating in excess of 10 percent for dyskinesia, head and neck associated with Parkinson's. 

13.  Entitlement to special monthly compensation (SMC) on the basis of housebound status.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to October 1970.  The Veteran passed away in May 2014; the Appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2012, December 2012, and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

Unfortunately, during the pendency of the appeal, the Veteran passed away.  In an August 2014 decision, the Board dismissed the Veteran's appeals.  The Appellant timely appealed that dismissal to the Court of Appeals for Veterans Claims (Court).  During the pendency of the Court appeal, the Board reactivated the appeal, reassigned the original docket number, and in a May 2015 VA memorandum the Veteran's spouse was recognized as the substituted claimant.  As the relief sought had already been granted, the Court dismissed the Appellant's appeal as moot in a June 2015 order.  
The Board notes that entitlement to a total disability rating based on individual unemployability (TDIU) was remanded by the Board in April 2013.  A TDIU was subsequently granted in a January 2014 rating decision, effective September 2, 2008, the day after the Veteran last worked.  As such, the claim has been granted in full and is not before the Board as part and parcel of the present appeal.

The Board has re-characterized the Appellant's claims for earlier effective dates for service connection for various Parkinson's symptoms, as claims for earlier effective dates for separate compensable ratings.  For the sake of clarity, the Board will provide a brief procedural history of the claim to explain the need to re-characterize the issues on appeal.  

A March 2011 rating decision granted service connection for Parkinson's disease with residuals to include tremors in all extremities with bradykinesia, rigidity, hypokinetic dysarthria, and micrographia, effective October 15, 2001, and assigned a 30 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 8804 (2015).  Under Diagnostic Code 8004, "a minimum 30 percent rating is for application when there are "ascertainable residuals" of paralysis agitans" or Parkinson's disease.  38 C.F.R. § 4.124a, Diagnostic Code 8004 (2015).  However, VA is also required to consider whether any residuals may be otherwise rated under a separate diagnostic code.  If there are identifiable residuals that can be rated under a separate diagnostic code, and the combined disability rating resulting from these residuals exceeds 30 percent, then these separate ratings will be assigned in place of the minimum rating assigned under Diagnostic Code 8004.  See also VA Adjudication Procedures Manual M21-1, Part III.iv.4.G.25 (June 23, 2013).

On March 16, 2011, VA received VA Form 21-8940, which the AOJ construed as an increased rating claim for, inter alia, Parkinson's.  In association with that claim, new and material evidence regarding the severity of the Veteran's Parkinson's disease was received.  In a December 2012 rating decision, the AOJ readjudicated the Veteran's initial rating and pursuant to the M21-1, Part III.iv.4.G.25granted separate compensable ratings for tremors and bradykinesia of the left upper extremity, bradykinesia of the right and left lower extremities, balance impairment, speech changes, loss of sense of smell, stooped posture, and loss of automatic movements, effective March 16, 2011.  The Veteran timely appealed the effective dates assigned in the December 2012 rating decision for the grant of "service connection" for his Parkinson's residuals.  

The Board notes that under 38 C.F.R. § 3.156(b) (2015), new and material evidence received prior to the expiration of the appeal period must be considered as having been filed in connection with the claim, which was pending at the beginning of the appeal period.  Accordingly, the new and material evidence received within one year of the March 2011 rating decision prevented that decision, which assigned the Veteran's initial rating, from becoming final.  See 38 C.F.R. § 3.156(b) (2015) (stating that if new and material evidence is received within the relevant appeal period, the evidence is to be considered as having been filed in connection with the pending claim).  See also Bond v. Shinseki, 659 F.3d 1362, 1368 (Fed. Cir. 2011).  

Accordingly, while the AOJ and the Appellant characterized the pending appeals as claims for earlier effective dates for service connection for the Veteran's various Parkinson's symptoms, service connection for Parkinson's and all identifiable residuals had already been granted in the March 2011 rating decision, effective October 15, 2001.  Moreover, the initial rating assigned in the March 2011 rating decision had not become final.  As such, in actuality, the Veteran was really appealing the initial rating assigned for Parkinson's, as it pertained when it became factually ascertainable that his Parkinson's residuals warranted separate ratings in excess of the minimum 30 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 8804 (2015).  In light of 38 C.F.R. § 3.156(b) (2015) and the procedural history discussed above, the Board has re-characterized the matters on appeal as discussed above.

The Board also notes that during the pendency of the appeal, a January 2014 rating decision granted the Veteran an earlier effective date of January 16, 2008 for a separate compensable rating for left upper extremity tremors and bradykinesia and granted earlier effective dates of October 21, 2009 for separate compensable ratings for bradykinesia right and left lower extremity with balance impairment, speech changes, loss of sense of smell, stooped posture, and loss of automatic movements.  The Veteran was not granted an effective date retroactive to his initial grant of service connection, October 15, 2001, for any of his separate compensable Parkinson's residuals.  As such, the benefits granted do not constitute a full grant of the benefits possible.  Accordingly, these matters remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to an effective date prior to October 21, 2009, for separate compensable ratings for tremor and bradykinesia of the left upper extremity, tremor and bradykinesia of the right and left lower extremities with balance impairment, speech changes, loss of automatic movements, loss of the sense of smell, stooped posture, and dyskinesia, head and neck associated with Parkinson's; entitlement to a rating in excess of 10 percent for dyskinesia, head and neck associated with Parkinson's; entitlement to an increased initial rating for tremor and bradykinesia of the right upper extremity associated with Parkinson's; and entitlement to SMC on the basis of housebound status are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for diabetes was denied in a June 2006 rating decision; the Veteran did not perfect an appeal nor was any new and material evidence received within the appeal period.

2.  The Veteran's petition to reopen his claim for service connection for diabetes was received on October 13, 2011.

3.  There is no communication of record prior to October 13, 2011, that can be construed as a formal or informal claim to reopen the previously denied claim for diabetes.


CONCLUSIONS OF LAW

1.  The June 2006 rating decision that denied service connection for diabetes is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  An effective date earlier than October 13, 2011, is not warranted for the award of service connection for diabetes.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.400, 3.816, 3.3114 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to the Veteran's earlier effective date claim, appeal arises from the Veteran's disagreement with the effective date assigned in the October 2012 rating decision.  Courts have held that once service connection is granted the claim is substantiated and further appealable issues, such as the effective date, are "downstream" issues and therefore, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015) to assist the Veteran.  The Veteran's VA and private treatment records, and lay statements from the Veteran and the Appellant are of record.  VA also provided VA examination in November 2012.  The examination reports reflect that the VA examiners reviewed the Veteran's claim file, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to adjudicate the claim.  The Board finds that the VA examination report is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board acknowledges that there are may be outstanding private treatment records that have not been associated with the claims file.  However, the Board finds that the Appellant is not prejudiced by the absence of those records as it pertains to the claim for an earlier effective date for service connection for diabetes.  Even assuming, arguendo, that the treatment records revealed an earlier diagnosis of diabetes, the effective date for grant of service connection could not predate receipt of the Veteran's claim for service connection.  See 38 C.F.R. § 3.400 (2015) (stating the effective date of an award will be the date of receipt of the claim or the date entitlement arose, whichever is the later).  Accordingly, there is no prejudice with proceeding to adjudicate the issue on the current record.
Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claim, de novo.

Legal Criteria for Effective Dates

Generally, the effective date for a grant of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015). 

Retroactive effective dates are allowed to a certain extent in cases where a grant or increase of compensation is awarded pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. § 3.114(a) (2015).  Further, VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  See 38 C.F.R. § 3.816 (2015); see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

As pertinent to this case, a Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease, including diabetes.  See 38 C.F.R. § 3.816(b)(1),(2) (2015).  The Veteran is a Nehmer class member, as he met these criteria with regard to both diabetes and Parkinson's. 

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(3) (2015).  If those requirements are not met, however, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400 (2015).  See 38 C.F.R. § 3.816(c)(4) (2015).

Effective Date for Service Connection for Diabetes 

The Appellant seeks an earlier effective date for service connection for diabetes. 

By way of history, VA received the Veteran's initial claim for service connection for diabetes on December 23, 2005.  A June 2006 rating decision denied the claim.  On October 13, 2011, VA received a petition to reopen the Veteran's claim for diabetes.  An October 2012 rating decision granted service connection for diabetes, effective October 13, 2011.  

In this case, the record reflects that the Veteran was not denied compensation for diabetes between September 25, 1985 and May 3, 1989; he did not submit a claim for service connection for diabetes between May 3, 1989 and May 8, 2001, the date on which the liberalizing law adding diabetes as a disease presumptively due to in-service exposure to herbicides became effective; and he did not submit a claim for diabetes within one year from his separation from service.  Accordingly, while the Veteran is a Nehmer class member, the requirements for the application of 38 C.F.R. § 3.816 (c) (1)-(3) (2015) are not met and the effective date for service connection for diabetes must be determined in accordance with 38 C.F.R. §§ 3.114 and 3.400 (2015).  See 38 C.F.R. § 3.816 (c) (4) (2015).

Under 38 C.F.R. § 3.400(q)(1)(ii) (2015) , the effective date based on new and material evidence other than service department records received after the final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400(r) (2015), the effective date based on a reopened claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  See also 38 U.S.C.A. § 5110 (West 2015).  See also Waddell v. Brown, 5 Vet. App. 454, 456 (1993) (by statute and regulation, the effective date for service connection based on a reopened claim cannot be the date of receipt of an original claim which was previously denied).

As noted above, VA received the Veteran's initial claim for service connection for diabetes on December 23, 2005.  A June 2006 rating decision denied service connection on the basis that herbicide exposure could not be conceded and the Veteran did not have diabetes but had, at most, glucose intolerance.  Although notification of the rating decision and his appellate rights was provided to the Veteran, he did not timely perfect an appeal.  The Board notes that in a December 14, 2011 statement, the Veteran indicated he disagreed with the prior decision denying service connection for diabetes.  VA sought clarification regarding the Veteran's statement and in a March 2012 response, the Veteran's representative, at that time, requested that the Veteran's December 2011 statement be disregarded.  Even assuming arguendo, that the Veteran's December 2011 notice of disagreement was not properly withdrawn by his then representative pursuant to 38 C.F.R. § 20.204 (2015), the NOD was not timely filed.  38 C.F.R. § 20.302 (a) (2015).  Additionally, new and material evidence in support of the claim was not received within the appeal period.  Accordingly, the June 2006 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

Moreover, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the June 2006 rating decisions.  Therefore, 38 C.F.R. § 3.156 (c) (2015) is not applicable.
In the present case, neither the Appellant nor her representative have argued that there was any formal or informal claim for service connection aside from the original December 23, 2005 claim and the subsequent October 13, 2011 petition to reopen.  The essence of their argument is that the Veteran had diabetes at the time of the June 2006 rating decision.  Therefore, his effective date for grant of service connection for diabetes should relate back to his previously denied December 2005 claim.  Previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  Accordingly, absent a finding of CUE, which has not been raised, and not pleaded with specificity, the earliest possible effective date is October 13, 2011; the date the Veteran's petition to reopen his claim for diabetes was received.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(q)(1)(ii) (2015).

Therefore, the claim for an effective date prior to October 13, 2011, for the award of service connection for diabetes must also be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to an effective date prior to October 13, 2011, for service connection for diabetes, is denied.


REMAND

The record indicates that there are relevant outstanding private treatment records that must be obtained prior to adjudicating the remaining claims.  Specifically, Social Security Administration (SSA) forms completed by the Veteran in March 2009, in association with his SSA disability benefits claim, indicated that he received private primary care treatment from Gashland Clinic from 1970 to present.  Given the Veteran's longstanding treatment by Gashland Clinic, the Board finds that there likely are outstanding records from Gashland Clinic, dated during the pendency of appeals.  The outstanding records are relevant to determining the severity of the Veteran's diabetes and tremor and bradykinesia of the right upper extremity associated with Parkinson's, and when his Parkinson's was manifested by residuals, which when rated separately exceeded the minimum 30 percent rating assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8004 (2015).  

With regard to the Veteran's claims for entitlement to an effective date prior to October 21, 2009, for the grant of service connection for dyskinesia, head and neck, entitlement to a rating in excess of 10 percent for dyskinesia, head and neck, and entitlement to SMC on the basis of housebound status, in February 2014, the Veteran's representative filed a timely NOD with the January 2014 rating decision that denied those claims.  To date, the AOJ has not issued a SOC addressing the aforementioned claims.  

With regard to the Veteran's claim for an earlier effective date for service connection for dyskinesia, head and neck, the Board notes that it was previously rated as balance impairment (ninth cranial nerve).  That issue was adjudicated in the December 2012 rating decision, and was included in Veteran's February 2013 NOD, which referenced the effective dates for grant of service connection for Parkinson's symptoms.  However, the December 2013 SOC did not address that issue.  The filing of a NOD places a claim in appellate status.  The failure to issue a SOC in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2015).  Under these circumstances, the Board must remand these claims to the AOJ to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board notes, however, that these claims will be returned to the Board for appellate consideration after issuance of the SOC only if an appeal is perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a SOC addressing the pending appeals for entitlement to an effective date prior to October 21, 2009 for a separate compensable rating for dyskinesia, head and neck, entitlement to a rating in excess of 10 percent for dyskinesia, head and neck, and entitlement to SMC on the basis of housebound status.  The Appellant and her representative are reminded that to vest the Board with jurisdiction over those issues, a timely substantive appeal must be filed. 38 C.F.R. § 20.202 (2015).

2.  Contact the Appellant and request that she provide authorization for the release of any outstanding medical records pertaining to the Veteran's medical treatment for diabetes, to include records from Gashland Clinic.  If a release is obtained, make reasonable efforts to obtain all identified records.  Two (2) attempts must be made to obtain any private records identified, unless the first attempt demonstrates that a second attempt would be futile.  If private medical records are identified but not obtained, the RO must inform the Appellant of (1) the nature of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the current record, and (4) that if the missing records are later obtained, the claim may be readjudicated.

3.  Thereafter, readjudicate the claims.  If any benefit is not granted in full, the Appellant and her representative must be issued a supplemental statement of the case (SSOC) that informs her of the laws and regulations pertaining to the claims.  An appropriate period should be allowed for response, and then the case should be returned to the Board, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


